Citation Nr: 1808716	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-27 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for a heart disorder.

3. Entitlement to service connection for poison ivy.

4. Entitlement to service connection for dermatitis.

5. Entitlement to service connection for residuals of prostate cancer.

6. Entitlement to service connection for sciatica, right leg.

7. Entitlement to service connection for sciatica, left leg.

8. Entitlement to service connection for chronic otitis externa, to include as secondary to dermatitis. 

9. Entitlement to a compensable evaluation for right leg scars.
10. Entitlement to a compensable evaluation for a right leg muscle injury, muscle group XI. 

11. Entitlement to a compensable evaluation for a right leg muscle injury, muscle group XII. 

12. Entitlement to a compensable evaluation for a right arm muscle injury, muscle group VIII. 

13. Entitlement to an evaluation in excess of 20 percent for fracture of pelvis.

14. Entitlement to an initial compensable evaluation for scar distal right forearm.

15. Entitlement to an initial compensable evaluation for hemorrhoids.

16. Entitlement to an evaluation in excess of 20 percent for hemorrhoids. 

17.  Entitlement to an effective date prior to January 23, 2007, for service connection for bronchitis, upper respiratory infection.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to June 2000.
These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In March 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

With respect to the issues on appeal, the Board notes that pursuant to a June 2008 rating decision initially granting a 10 percent increased evaluation for hemorrhoids, effective October 10, 2007, the Veteran appealed the effective date of the increased evaluation, asserting that it should be the date of the original compensation claim, May 3, 2006.  As the period on appeal before the Board reaches back to May 3, 2006, due to the Veteran's challenge of the initial noncompensable evaluation, the Veteran's claim for an earlier effective date for the increased evaluation is addressed in the Board's evaluation as to whether a compensable initial evaluation is warranted.  As a result, the Board has removed the issue of entitlement to an earlier effective date for the increased evaluation for hemorrhoids as it is duplicative of the Veteran's claim for an increased initial evaluation.  Notably, the Veteran has not challenged the effective date of service connection for hemorrhoids.

The issues of entitlement to service connection for sinusitis, poison ivy, dermatitis, residuals of prostate cancer, chronic otitis externa, and entitlement to a compensable evaluation for right arm muscle injury, muscle group VIII are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A heart disability due to an identified disease or injury is not shown by the record.
2. Sciatica of the right leg is not shown by the record.

3. Sciatica of the left leg is not shown by the record.

4. At the Veteran's March 2017 Central Office hearing, the Veteran indicated his desire to withdraw his appeal seeking entitlement to a compensable evaluation for right leg scars.  The Board received such request prior to the promulgation of a decision.

5. At the Veteran's March 2017 Central Office hearing, the Veteran indicated his desire to withdraw his appeal seeking entitlement to a compensable evaluation for a right leg muscle injury, muscle group XI.  The Board received such request prior to the promulgation of a decision.

6. At the Veteran's March 2017 Central Office hearing, the Veteran indicated his desire to withdraw his appeal seeking entitlement to a compensable evaluation for a right leg muscle injury, muscle group XII.  The Board received such request prior to the promulgation of a decision.

7. At the Veteran's March 2017 Central Office hearing, the Veteran indicated his desire to withdraw his appeal seeking entitlement to an evaluation in excess of 20 percent for fracture of pelvis.  The Board received such request prior to the promulgation of a decision.

8. The Veteran's scar distal right forearm has been manifested primarily by one superficial and nonlinear scar that is neither painful nor unstable, and measures less than 929 square centimeters; loss of function of the body part affected has not been demonstrated.

9. For the entire period on appeal, hemorrhoids are manifested by external hemorrhoids with persistent bleeding and with secondary anemia.

10. VA received the Veteran's claim for compensation benefits for bronchitis on September 25, 2006.
CONCLUSIONS OF LAW

1. A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

2. Sciatica of the right leg was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

3. Sciatica of the left leg was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a compensable evaluation for right leg scars have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a compensable evaluation for a right leg muscle injury, muscle group XI have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a compensable evaluation for a right leg muscle injury, muscle group XII have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an evaluation in excess of 20 percent for fracture of pelvis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
8. The criteria for a compensable disability evaluation for scar distal right forearm are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7802, 7804, 7805 (2017).

9. The criteria for an initial evaluation of 20 percent for hemorrhoids are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

10. The criteria for an evaluation in excess of 20 percent for hemorrhoids are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

11. An effective date of September 25, 2006 for the grant of service connection for bronchitis is warranted.  38 U.S.C. § 5110  (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist regarding the issues decided.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Appeals Withdrawn by the Veteran

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran clearly expressed an intent to withdraw his appeals as to the issues of entitlement to a compensable evaluation for right leg scars, entitlement to a compensable evaluation for a right leg muscle injury, muscle group XI, entitlement to a compensable evaluation for a right leg muscle injury, muscle group XII, and entitlement to an evaluation in excess of 20 percent for fracture of pelvis during a pre-hearing conference in March 2017 and reiterated this desire during the actual hearing, as reflected in the transcript.  Consequently, the Board finds that the Veteran has withdrawn his appeals with respect to these issues. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III. Service Connection Heart Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Cardiovascular diseases are identified as a "chronic" disease under 38 U.S.C. §1101  and 38 C.F.R. § 3.309 (a).  "For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).
A review of service treatment records does not reveal any relevant treatment, complaints, notations, or diagnoses of chronic heart disorders.  

At the Veteran's March 2017 Central Office hearing, he testified that he has been diagnosed with sinus bradycardia.  In his Form 9 Substantive Appeal the Veteran also cited a diagnosis of sinus bradycardia.  A review of medical records throughout the period on appeal does not reveal a heart disorder.

The issue before the Board is one that is similar to that presented in Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Excluding the law governing Gulf War veterans, Section 1110 and 1131 contain certain requirements.  There must be disability and that disability must be due to an identified disease or injury.  For veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131- the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Sanchez-Benitez, supra.  Here, the Board accepts that there is evidence of a bradycardia.  Bradycardia has been defined by the Court in an unpublished decision as slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60."  Dorland's Illustrated Medical Dictionary 245 (32d. ed.2012).  The Board adopts the definition noted by the Court and notes that VA treatment records do document pulse rates below 60. 

Clearly, there is a slowing of the heartbeat (bradycardia).  However, there is no medical evidence in treatment records, and the Veteran has not submitted as much, that has established that there is an underlying pathology (disease or injury).  VA treatment records consistently document a normal heart upon examination.  In the absence of disease or injury, service connection may not be granted under section 1110 or 1131.  As there is no disease or injury, we do not reach the issue of whether the bradycardia results in disability. 

The Board is also aware of the provisions of 38 C.F.R. § 3.303 (b).  However, specifically warns that not every abnormality of heart action or heart sound will permit service connection.  Rather, there must be a showing of chronic disease or characteristic manifestations sufficient to identify the disease.  Here, there is no disease that has been identified despite the abnormality of heart action (slow heartbeat). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a heart disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

IV. Service Connection Sciatica

The Veteran has asserted that his sciatica of both legs is directly related to his service.  The Veteran filed a compensation claim in March 2007.  

At a June 2011 VA spine examination,  muscle strength was 5/5 in the right lower extremity.  Light sensation was intact.  Physical examination revealed occasional radicular symptoms in the right gluteus consistent with sciatic-type pain.  There was no diagnostic testing performed to verify a diagnosis of sciatica.  

At a subsequent July 2011 VA examination, the Veteran reported episodes of shooting pains going down the back of his legs.  The Veteran reported weak right foot as the result of a previous injury.  Physical examination revealed a weakness of dorsiflexion of the right ankle.  Gait was normal.  The examiner diagnosed sensory neuropathy secondary to surgical trauma in the upper and lower extremities as described.  

A review of VA treatment records reveals that sciatica is listed on the problem list and that the Veteran is taking Naproxen (nonsteroidal anti-inflammatory drug).  There is no indication that sciatica has been diagnosed as a result of diagnostic testing.  

The VA examinations of record show that neurological symptoms are primarily in the right lower extremity.  The Board notes that the Veteran is currently service-connected for right lower extremity venous insufficiency, disabilities of the right lower extremity, gout, and sensory neuropathy of the right lower extremity.  At the Veteran's March 2017 hearing when discussing the issues on appeal, the Veteran reported that he did not remember appealing any issue with respect to the right lower extremity.  

Ultimately, a review of the record does not show sciatica of the bilateral lower extremities.  While sciatica is listed in the problem list of VA treatment records and "sciatic" like pain was noted at VA examinations, there is no conclusive finding of sciatica of the lower extremities.  Rather, VA examinations show that the symptoms are primarily relegated to the right lower extremity, for which the Veteran is already service-connected for a variety of disorders.  We conclude that these inconsistent findings alone are inconclusive and fail to establish disability or underlying pathology. 

In sum, there is no underlying pathology associated with the bilateral leg complaints of numbness and pain.  See Sanchez-Benitez v. Principi, 259 F.3d at 1361-62   (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service"). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current disease or injury, and he has not provided any lay evidence that would suggest the existence of a disease or injury. Rather, at his Board hearing the Veteran suggested that he did not remember appealing any disorder related to the lower extremities.  Here, there are no Jandreau-type exceptions.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for sciatica of the legs.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

V. Increased Evaluation Scar Right Distal Forearm

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that a uniform rating is appropriate throughout the entire period on appeal.

The Veteran is in receipt of separate evaluations for two scars of the right forearm.  The specific evaluation on appeal is a noncompensable evaluation for scar distal right forearm under Diagnostic Code 7802.  The Veteran has challenged the initial evaluation, effective March 12, 2007.

Under Diagnostic Code 7802, a scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, (Note 3). 

Pursuant to Diagnostic Code 7805, disabling effects not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

An April 2011 VA examination documents that the distal scar is located in the middle and lower third of the right forearm.  The scar is s-shaped, thus non-linear.  The length of the scar was approximately 6 inches and it was about 1/4 of an inch wide.  It was approximately 1 1/2 square inches.  The examiner reported that the limitations of these scars "are none whatsoever."  There was no indication that they were painful or unstable.  

In a February 2013 statement, the Veteran cites a January 22, 2013 dermatology note from the Glen Burnie VA Outpatient Clinic.  The Veteran reports that the physician noted that the Veteran's right arm scar measured 60 square centimeters (9.3 square inches).  A review of this treatment note confirms that the examiner reported a right forearm scar of 60 square centimeters.  The examiner did not specify as to which forearm scar is he was referring.  In addition, the examiner does not indicate that the scar is either painful or unstable.  

As a preliminary matter, a review of the record does not indicate that the Veteran's distal right forearm scar is deep, unstable, painful, or result in disabling effects not considered under Diagnostic Code 7802.  As a result, Diagnostic Codes 7801, 7804, and 7805 are not applicable.  

With respect to Diagnostic Code 7802, the objective evidence does not support a compensable evaluation.  The VA examination of record documents a superficial and non-linear scar of approximately 1 and 1/2 square inches.  There is a large discrepancy between this finding and the January 2013 dermatology treatment note documenting a right forearm scar of 60 square centimeters.  While it is unclear if the January 2013 treatment note was referring specifically to the distal scar, even if it was, the reported 60 square centimeters is well short of the 929 square centimeter area required for a 10 percent evaluation under Diagnostic Code 7802.

The objective evidence reflects that the Veteran's service-connected distal right forearm scar has been manifested primarily by a superficial, non-linear scar of less than 929 square centimeters; and the scar was neither painful nor unstable.  Solely on the basis of this one scar, the evidence does not meet the criteria for a compensable disability rating under either Diagnostic Code 7802 or 7804.  No examiner has indicated that the scar was poorly nourished with repeated ulcerations or unstable.  Loss of function of the body part affected has not been demonstrated; no other diagnostic codes are applicable.

Thus, the evidence is against the grant of a compensable disability rating for distal right forearm scar. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.

VI. Increased Evaluation Hemorrhoids

The Veteran has an initial noncompensable evaluation under Diagnostic Code 7336 for hemorrhoids, effective May 3, 2006, and a 20 percent evaluation from October 10, 2007.  The Veteran has challenged the initial evaluation.  

Hemorrhoids are evaluated pursuant to Diagnostic Code 7336.  38 C.F.R. § 4.114. A 0 percent evaluation applies for mild or moderate hemorrhoids.  Large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated 20 percent disabling. A 20 percent is the maximum scheduler rating for hemorrhoids.

After a review of the medical and lay evidence of record, the Board has determined that a uniform rating is appropriate throughout the entire period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has carefully reviewed the record pertaining to this claim and has determined that the schedular maximum 20 percent evaluation is warranted for the entire period.  Thus, an initial evaluation of 20 percent for hemorrhoids is warranted.  The evidence supports a finding that the Veteran's hemorrhoids have manifested with persistent bleeding and with secondary anemia for the entire period.  The Board made this determination after a review of the relevant medical and lay evidence of record.

In making this finding, the Board has specifically considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (b).

VII. Entitlement to an Earlier Effective Date for Service Connection for Bronchitis

In this case, the Veteran is seeking an effective date earlier than January 23, 2007, for the grant of service connection for bronchitis, upper respiratory infection.

The general rule regarding effective dates is found at 38 U.S.C. § 5110 (a): 

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

The effective date of an award of service connection will be the day following the date of separation from service if the veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C. § 5110 (a), (b)(1).

A "claim" is a "formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).

The RO granted the effective date of January 23, 2007 for service connection based on the date of the Veteran's compensation claim.  In the Veteran's August 2011 Notice of Disagreement (NOD), he asserts that he filed a claim on September 25, 2006.  The Veteran's NOD suggests that a statement in support of that claim is attached.  The record does contain a statement dated September 25, 2006 requesting compensation for bronchitis.  It appears that this document was submitted by the Veteran with his August 2011 NOD.  The file does not contain a date stamped copy of this VA Form 4138 or another potential claim from September 25, 2006.  However, the file does contain a March 12, 2007 date stamped statement from the Veteran referencing a September 25, 2006 compensation claim for bronchitis.  The Veteran indicates in the March 12, 2007 statement that he filed a subsequent January 2007 compensation claim, after the RO did not address the September 25, 2006 claim.  The Veteran states that the September 25, 2006 compensation claim was faxed by Disabled American Veterans to the RO.

Although a date stamped copy of the September 25, 2006 compensation claim for bronchitis is not associated with the file, the Board will consider the copy submitted by the Veteran in August 2011 and the contemporaneous documentation of such a claim by the Veteran in a date stamped March 12, 2007 correspondence as evidence that such a compensation claim for bronchitis was submitted by the Veteran on September 25, 2006.  

As a result, an effective date of September 25, 2006 for service connection for bronchitis is warranted, as the date of receipt of the claim.  38 U.S.C. § 5110 (a), (b)(1).  The Veteran specifically asserted that this is the appropriate date and has not asserted that he filed an earlier formal or informal claim.  The provisions of 38 U.S.C. § 5110 (a) require that the effective date shall not be earlier than the date of receipt of application therefor, which in this case is September 25, 2006.

In making this determination, the Board has again considered the application of the benefit of the doubt doctrine.  



ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for sciatica, right leg is denied.

Entitlement to service connection for sciatica, left leg is denied.

The appeal as to the claim of entitlement to a compensable evaluation for right leg scars is dismissed.

The appeal as to the claim of entitlement to a compensable evaluation for a right leg muscle injury, muscle group XI is dismissed.

The appeal as to the claim of entitlement to a compensable evaluation for a right leg muscle injury, muscle group XII is dismissed.

The appeal as to the claim of entitlement to an evaluation in excess of 20 percent for fracture of pelvis is dismissed.

Entitlement to an initial compensable evaluation for scar distal right forearm is denied.

Entitlement to an initial evaluation of 20 percent for hemorrhoids is granted.

Entitlement to an evaluation in excess of 20 percent for hemorrhoids is denied.

Entitlement to an effective date of September 25, 2006, for service connection for bronchitis, upper respiratory infection is granted.





REMAND

Service Connection Sinusitis

The Veteran has not been afforded a VA examination regarding his service connection claim for sinusitis.  In his January 2017 Form 9 Substantive Appeal, the Veteran asserts that service treatment records document sinusitis.  A review of service treatment records confirms as much, including a January 1998 documentation of a sinus infection.  Given this in-service documentation of treatment for a relevant condition and the Veteran's assertions, the Board finds that there is sufficient evidence to warrant a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection Poison Ivy and Dermatitis

The Veteran testified at his Board hearing that he suffered from dermatitis and poison ivy in service and continues to experience relevant symptoms.  The Veteran is certainly competent to report symptoms of a skin condition.  Service treatment records do document treatment for dermatitis, to include September and October 1987 treatment notes.  While the Veteran has been afforded a September 2006 skin examination, that examination was specific to allergic rhinitis and basal cell carcinoma.  Given the potential interrelatedness of poison ivy and dermatitis, and the evidence of record, the Board has determined that remand for an examination to determine a specific diagnosis for each claimed condition and an opinion regarding the etiology of such any condition is warranted.  See McClendon, supra.  

Service Connection Chronic Otitis Externa

At the Veteran's March 2017 Board hearing he testified that his claimed chronic otitis externa is secondary to his dermatitis.  In addition, the Veteran has asserted that it is directly related to service.  As a result of his assertion that this condition is secondary to dermatitis, the Board finds that the issues are inextricably intertwined and this appeal must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  On remand, a medical opinion should be obtained regarding the potential relationship between the Veteran's claimed chronic otitis externa and dermatitis.  See McClendon, supra.  

Service Connection Residuals of Prostate Cancer

In the Veteran's original compensation claim he reported residuals from a radical retropublic prostatectomy performed by a private physician.  The Veteran reported that there was scar tissue detected as a result of an in-service incident.  In his March 2009 Notice of Disagreement, the Veteran asserted that his prostate cancer was a "residual of inflammation suffered as the result of a urinary tract infection and prostatitis during my service."  In a follow up correspondence, the Veteran alleged that "exposure to heavy metals are known causes of prostate cancer" and he asserts that he was exposed to cadmium and hexavalent chromium while in service.  In addition, the Veteran has submitted a variety of private treatment records regarding his treatment for prostate cancer and medical literature in support of his claim.

During the course of the appeal, the Veteran filed a separate compensation claim for peritoneal adhesions.  A June 2017 rating decision evaluated peritoneal adhesions with the already service-connected disorders of GERD and gastritis, and provided an increased evaluation.  The Veteran submitted a March 2017 private examination stating that the abdominal scarring found during the Veteran's 2007 prostate surgery was related to a 1981 in-service pelvis injury.  

There appears to be some potential overlap between the symptoms and disorder originally reported by the Veteran as a result of his prostate cancer and those which have been service-connected as a result of a relationship with his in-service pelvic injury.  However, the Veteran has also asserted additional residual symptoms of his prostate cancer, including incontinence.  After a review of the record, the Board finds that a VA examination and corresponding opinion regarding the etiology of the Veteran's prostate cancer and clarification of any residuals of such cancer is appropriate in order to properly adjudicate the Veteran's claim.



Increased Rating Right Arm Muscle VIII

The Veteran asserts that a compensable evaluation for his right arm muscle injury, muscle group VIII disability is warranted under Diagnostic Code 5308, with respect to extension of the wrist, fingers, and thumb, and abduction of the thumb.  Specifically, the Veteran has asserted that this amounts to a severe muscle disability, warranting a 30 percent evaluation.  

The Veteran's most recent VA examination to determine the severity of his right arm muscle injury, muscle group VIII disability was in October 2012.  At the Veteran's March 2017 Central Office hearing the Veteran questioned the adequacy of a previous VA examination performed in January 2010.  After a review of the most recent October 2012 VA examination, the Board has determined that remand for a new examination is appropriate.  The October 2012 VA examiner documents "some muscle loss" and "visible or measurable atrophy" but does not clarify as to which muscle disability she is referring (the Veteran was being examined for four distinct muscle disabilities).  Given the Veteran's assertions with respect to the severity of his right arm muscle injury, muscle group VIII disability and the ambiguity of information provided by the October 2012 VA examiner, the Board has determined that a new VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any relevant private treatment records, or alternatively, authorization to obtain such records.

2. Obtain any updated VA treatment records.

3. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed sinusitis. 

Based on a review of the record, the examiner should:
Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that sinusitis is causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

4. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed poison ivy and dermatitis. 
Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed dermatitis, poison ivy, or relevant skin disorder is causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

5. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed chronic otitis externa.

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that chronic otitis externa is causally or etiologically related to the Veteran's periods of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that chronic otitis externa was caused by, or is aggravated by any service-connected disease or injury, or the Veteran's claimed dermatitis.  

If any service-connected disability or dermatitis aggravates chronic otitis externa, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

6. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed residuals of prostate cancer.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that prostate cancer is causally or etiologically related to the Veteran's periods of active service.

In doing so, the examiner should clearly identify any residuals of the Veteran's prostate cancer and distinguish them from any already service-connected disorders.

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

7. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the severity of his right arm muscle injury, muscle group VIII disability.   

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

8. Readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


